NO. 07-02-0268-CR

                                   IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                     DECEMBER 16, 2002
                               ______________________________

                                       JOE RUDY MARRUGO,

                                                                  Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                     Appellee
                             _________________________________

                 FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                     NO. 13430-A; HON. DAVID L. GLEASON, PRESIDING
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

           Upon a plea of not guilty, a jury convicted appellant Joe Rudy Marrugo of

aggravated sexual assault. The court assessed punishment at 45 years in prison.

Appellant timely noticed his appeal, and counsel was appointed.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders2 brief, wherein he certifies that, after diligently searching the record, he has


       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
       2
           See Anders v. California, 386 U.S. 738, 744- 45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. By letter dated November 6, 2002, this

court notified appellant of his right to file his own brief or response by December 2, 2002,

if he wished to do so. The latter date has passed without the filing of either a motion for

extension or a response.

       In compliance with the principles enunciated in Anders, appellate counsel advanced

one arguable issue founded upon whether the trial court erred in excluding testimony from

the victim’s mother regarding the victim’s behavior after the alleged abuse. However,

appellate counsel then went on to state that after consideration of the facts and argument

by counsel, the appeal is without merit. Thereafter, we conducted our own review of the

record to assess the accuracy of appellate counsel’s conclusions and to uncover any error,

reversible or otherwise, pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1991). Upon doing so, we agree that counsel is correct and that no reversible error

appears of record. Appellant was properly indicted. The State submitted evidence legally

and factually sufficient to support appellant’s guilt. The jury was properly charged.

Furthermore, the punishment fell within the range allowed by statute. Accordingly, the

motion to withdraw is granted, and the judgment is affirmed.



                                                  Brian Quinn
                                                    Justice


Do not publish.


                                             2